Case 1:16-cr-20897-PAS Document 120 Entered on FLSD Docket 05/23/2019 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT O F FLO RIDA
                              CASE N O.16-20897-CR-SEITZ

  U NITED STA TES O F A M ER ICA ,

         Plaintiff,



  PRIN CESS CRU ISE LIN ES,LTD .,

         D efendant.
                                        /


          ORDER GM NTING M OTION TO ADJOURN STATUS CONFERENCE

         THISmattercamebeforetheCourtontheUnitedStates'UnopposedM otiontoAdjourn
  StatusConferencegDE 119).ThestatusconferenceissetforM ay24,2019andwassetto
  discussthedetailsoftheupcoming contested hearing on the SupersedingPetitionto revoke

  Defendant'sprobation.TheUnited Statesrepresentsthatthehearingisnow llnnecessary

  becausetheUnited StatesandDefendanthavereachedaproposedjointresolutionofthe
  specifcationsintheSupersedingPetition.Therefore,theUnitedStatesseekstoadjotmltheM ay
                                                             t
  24,2019hearingandsetahemingdatetopresentanddiscusstheproposedjointresolution.The
  UnitedStateshasproposed June3or4,2019asadateforthehearingontheproposedjoint
  resolution. Upon consideration,itis

         O RD ERED that:

         1.TheUnited States'UnopposedM otiontoAdjotu'
                                                    n StattlsConferencegDE 1191is
  GR AN TED . The M ay 24,2019 hearing is canceled.
Case 1:16-cr-20897-PAS Document 120 Entered on FLSD Docket 05/23/2019 Page 2 of 2




        2.A hearingtodiscusstheproposedjointresolutionissetforJune3,2019at2:00p.m.
  and willbeheld in Courtroom 12-4.

        DONE AND ORDEM D in M iam i,Florida,this        day ofM ay,2019.
                                              %
                                                   w,          *


                                      PATRICIA A . IT
                                      UNITED STATES DISTRICT JUDGE


  cc:   Al1CounselofRecord




                                         2
